Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 03-1409

                           BERT J. ALLEN, III,

                          Plaintiff, Appellant,

                                       v.

              YORK COUNTY SHERIFF'S DEPARTMENT, ET AL.,

                         Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF MAINE

               [Hon. Gene Carter, U.S. District Judge]


                                    Before

                        Boudin, Chief Judge,
                 Lynch and Howard, Circuit Judges.



     Bert J. Allen, III on brief pro se.
     Michael J. Schmidt and Wheeler & Arey, P.A. on brief for
appellees.



                            September 22, 2003
            Per Curiam.        Bert Allen III appeals pro se from the

district     court's     dismissal        of    his     complaint,        upon     the

recommendation of a magistrate judge, pursuant to Fed. R. Civ. P.

12(c).      Allen      filed    his   complaint       against    the    York    County

Sheriff's    Department,       Sheriff    Philip   Cote    and    "other       unknown

officers" under various provisions of the civil rights statutes, 42

U.S.C. §§ 1981 et seq., seeking damages for alleged violations of

his   constitutional      rights      that     occurred    between       during    his

confinement as a pretrial detainee at the York County Jail in

Sanford, Maine.

            The central allegations in the complaint involve an

incident in which Allen was allegedly attacked, knocked unconscious

and sexually assaulted by an inmate at the behest of corrections

officers. Allen asserts that defendants engaged in a conspiracy to

cover up this incident and impeded his efforts to seek redress

through the administrative grievance process.                   Allen also claims

that, on another occasion, defendants incited inmates to attack him

and a group of other pretrial detainees.                Thus instigated, Allen

asserts that the inmates began to throw rocks and pieces of

pavement, one of which struck Allen in the eye.                        Allen further

contends that the investigation of both incidents was inadequate.

Finally, Allen asserts that his medication was routinely stolen,

that his reports of the theft went unheeded, and that defendants

engaged in a conspiracy to cover up this conduct.


                                         -2-
              After the magistrate judge issued a recommended decision

concluding that the complaint should be dismissed, Allen filed

objections which unequivocally stated that he wished to "drop" his

claims against the York County Sheriff's Department and Sheriff

Cote, "leaving . . . correctional officers unknown[.]" In light of

this concession, we conclude that Allen has waived review of his

claims against the Sheriff's Department and Sheriff Cote.             We add

only that, to the extent the district court failed to expressly

address Allen's claim for relief under provisions other than § 1983

(e.g.,   42    U.S.C.   §§   1981,   1985   and   1988),   Allen's   factual

allegations were insufficient to state a claim for such relief.

Any remaining claims against "correctional officers unknown" were

also properly dismissed.

              We note that Allen has raised a host of additional issues

on appeal, many of which (e.g., challenges to various aspects of

the Prison Litigation Reform Act, 42 U.S.C. § 1997(e), and the

district court's denial of a request to amend the complaint in a

companion case to add a claim for expungement of Allen's criminal

record) are far beyond the scope of the current appeal.              To the

extent Allen challenges the district court's discovery rulings, the

denial of his request for appointed counsel and contends that the

district court improperly decided disputed issues of fact, his

claims are meritless.




                                     -3-
         The judgment of the district court is summarily affirmed.

See Loc. R. 27(c).




                              -4-